DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10468937 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Black (#79115) on 2/10/12.

The application has been amended as follows: 
Claim 17 is changed to:

a housing having a first rotor bearing and a stator support surface; 
a cantilever stator that includes a lamination stack, a first side of the lamination stack abutting the stator support surface and a second side of the lamination stack abutting a stator endbell that has a second rotor bearing; 
a rotor disposed in the cantilever stator, the rotor held in position by the first and second rotor bearings; 
a bucket cover that covers the cantilever stator and the stator endbell, the bucket cover including 
a plurality of first attachments for securing a first end of the bucket cover to the housing; 
a plurality of second attachments on a second end of the bucket cover for securing the second end of the bucket cover to the vehicle;
a plurality of reinforcement struts extending from the plurality of second attachments to a first end of the bucket cover; and 
a cooling system connected to the housing, wherein the cooling system is configured to circulate coolant around an outer surface of the cantilever stator and within the bucket cover such that the coolant is in direct contact with the cantilever stator.”

Claim 21 is changed to:
“The electric motor of claim 20, wherein the bucket cover also covers the tie rods

Claim 23 is changed to:
“The electric motor of claim 22, wherein the reinforcement struts comprise one or more pairs of crossing reinforcement struts that cross at least one other reinforcement strut 

Claim 28 is changed to:
“A method of assembling an electric motor, the method comprising: 
positioning a cantilever stator and a housing relative each other so that a first side of a lamination stack of the cantilever stator abuts a stator support surface on the housing; 
placing a rotor within the cantilever stator so that the rotor is held by at least a first rotor bearing in the housing; 
placing a stator endbell against a second side of the lamination stack, the rotor being held by at least a second rotor bearing on the stator endbell; 
attaching the stator endbell to the housing using tie rods, thereby holding the cantilever stator; 
placing a bucket cover over the cantilever stator and stator endbell; 
attaching a first end of the bucket cover to the housing using a plurality of first attachments of the bucket cover, 
attaching a second end of the bucket cover to a vehicle using a plurality of second attachments of the bucket cover,
second attachments to the first end of the bucket cover; and 
circulating coolant around an outer surface of the cantilever stator and within a cover enclosing the stator such that the coolant is in direct contact with the cantilever stator.”

Claim 34 is changed to:
“The electric motor of claim 17, 

wherein additional second attachments to second attachments

Claim 37 is changed to:
“The electric motor of claim 34, wherein one or more of the reinforcement struts or additional reinforcement struts are crossing reinforcement struts on a bottom or a side surface or both of the bucket cover.”

Allowable Subject Matter
Claims 17-24 and 28-39 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834